DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang (US 2017/0086288 A1), in view of Kildal et al. (US 2015/0194718 A1), further in view of teaching reference Schlesinger et al. (“Modern Electroplating”, Wiley publishing, Copyright © 2010, pp. 1-2).
Regarding claim 1, Ouyang discloses method of producing a radio frequency member of a radio frequency confinement device with a waffle iron structure, the method comprising: providing an intermediate work (104, 102, 108, 112) of a plate shape or a block shape (figs. 1A-1C; par. 0015), the intermediate work including a main surface (top of 104) which is shaped as a plane or a curved surface and a plurality of rods (one of 102 and one or more of 108) extending away from the main surface, wherein an interval between a side surface of one of the plurality of rods and a side surface of another rod that is adjacent to the one rod monotonically increases in a direction away from the main surface (fig. 1B; pars. 0015 and 0017-0018); and forming an electrically-conductive plating layer (122) on the main surface and at least the side surface of the plurality of rods (figs. 1A-1C; par. 0015). Further, the manufactured shape of the waveguide of Ouyang in fig. 1A clearly can be held to “define at least a portion of a waffle iron structure”, because “at least a portion” does not actually indicate a complete waffle iron structure is visible or defined (fig. 1A). That is, a portion of a waffle iron structure could reasonably be held to be a single rod or post. Ouyang, however, does not explicitly disclose that the radio frequency confinement device has a waffle iron structure; or that forming an electrically-conductive plating layer on the main surface and at least the side surface of the plurality of rods is performed by immersing at least a portion of the intermediate work in a plating solution. 
Note: the claim language that discloses “an interval between…the plurality of rods… monotonically increases in a direction away from the main surface” is not an industry standard term, thus it is being interpreted according to the apparent definition provided in the instant disclosure. That is, the side walls of adjacent rods should have a linearly increasing distance therebetween as they progress further away from the main surface of the plate or block. This interpretation is shown, e.g. in instant figures 2A-2C. Regarding the final limitation of the claim, wherein “the plurality of rods define at least a portion of the waffle iron structure”; if the Applicant wishes the claim to require the rods to define an [entire] waffle iron structure, then they are encouraged to amend the claims to recite as much, without inclusion of the broadening phrase “at least a portion of”.
Kildal teaches that it is well known to perform a related method of producing a radio frequency member of a radio frequency confinement device with a waffle iron structure (Title; Abstract; figs. 6e and 9; pars. 0013, 0017 and 0057-0058), the method comprising: providing an intermediate work (plate shown in figs. 6a-6b) of a plate shape or a block shape (figs. 6a-6d; pars. 0023 and 0060), the intermediate work including a main surface (fig. 6: top, as viewed) which is shaped as a plane (planar surface) or a curved surface and a plurality of rods (“posts”: 6) extending away from the main surface, and forming an electrically-conductive plating layer (gold is “electroplated”) on the main surface and at least the side surface of the plurality of rods by electroplating (figs. 1, 6c-6e, 9 and 11; pars. 0014, 0018-0019, 0057-0058 and 0060); wherein the plurality of rods define at least a portion (all) of the waffle iron structure (figs. 6d-6e and 9).
Schlesinger teaches that the electroplating of Kildal must naturally require immersing at least a portion of the intermediate work in a plating solution (pp. 1-2).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Ouyang to incorporate the use of electroplating to apply the plated conductive layer, and formation of a waffle iron structure with the rods of Kildal, wherein the electroplating requires a plating solution to apply the plated conductive layer of Schlesinger. Ouyang discloses that the conductive layer formed upon the rods is a “plated” layer. However, Ouyang is silent as to the type of plating performed. Kildal simply serves to demonstrate that the use of electroplating to coat conductive material on a waveguide was a commonly performed expedient in the art. PHOSITA would have realized that the electroplating of Kildal would require a plating solution, as is clearly defined and explained in Schlesinger, and that such a technique has been predictably used in the art since the 1840s. PHOSITA would also have known that it would provide the obvious advantages of faster manufacturing throughput, and more consistent conductive coverage of complex waveguide geometries. Moreover, there is no indication that any surprising results came from using the known method of Ouyang with the old expedient of the electroplating of Kildal, nor is there evidence of any special steps devised to do so. Using the electroplating of Kildal, through use of a plating solution from Schlesinger in the method of Ouyang would have been performed as a routine matter and with a reasonable expectation of success. Further, the shape of Ouyang is clearly a single row of what can be extrapolated to be a waffle iron structure, thus meeting the current claim language, and it would be readily obvious that the structure of Ouyang could be repeatedly formed in the manner shown in Kildal to define an [entire] waffle iron structure. 
Regarding claim 2, Ouyang in view of Kildal and Schlesinger teaches the method of claim 1 as detailed above, and Ouyang further discloses the side surface of each of the plurality of rods connects, at a root thereof, to the main surface via a first curved surface; and a radius of curvature of the first curved surface is greater than a radius of curvature of a portion at which an upper surface of each of the plurality of rods connects to the side surface (figs. 1A-1B: the radius of curvature at the bottom of the rods is greater than that of the top corners of those rods).
Regarding claim 3, Ouyang in view of Kildal and Schlesinger teaches the method of claim 1 as detailed above, and Ouyang further discloses that the intermediate work includes a ridge (another of 102) extending along the main surface (fig. 1A); the ridge includes an upper surface (top, as viewed) on an apex thereof, the upper surface being flat and stripe-shaped (figs. 1A-1C); a side surface of the ridge is surrounded by at least some (two of 108 and one of 102) of the plurality of rods; and a distance between the side surface of the ridge and the side surface of each of the rods which surround the side surface of the ridge monotonically increases in the direction away from the main surface (figs. 1A-1B; pars. 0015 and 0017-0018).
Regarding claim 4, Ouyang in view of Kildal and Schlesinger teaches the method of claim 1 as detailed above, and Ouyang further discloses that the side surface of each of the plurality of rods connects, at a root thereof, to the main surface via a first curved surface; a radius of curvature of the first curved surface is greater than a radius of curvature of a portion at which an upper surface of each of the plurality of rods connects to the side surface thereof (figs. 1A-1B: the radius of curvature at the bottom of the rods is greater than that of the top corners of those rods); the intermediate work includes a ridge (another of 102) extending along the main surface (fig. 1A); the ridge includes an upper surface (top, as viewed) on an apex thereof, the upper surface being flat and stripe-shaped (figs. 1A-1C); a side surface of the ridge is surrounded by at least some (two of 108 and one of 102) of the plurality of rods; and a distance between the side surface of the ridge and the side surface of each of the rods which surround the side surface of the ridge monotonically increases in the direction away from the main surface (figs. 1A-1B; pars. 0015 and 0017-0018).
Regarding claim 5, Ouyang in view of Kildal and Schlesinger teaches the method of claim 1 as detailed above, and Ouyang further discloses that the intermediate work includes a ridge (another of 102) extending along the main surface (fig. 1A); the ridge includes an upper surface (top, as viewed) on an apex thereof, the upper surface being flat and stripe-shaped (figs. 1A-1C); a side surface of the ridge is surrounded by at least some (two of 108 and one of 102) of the plurality of rods; and a distance between the side surface of the ridge and the side surface of each of the rods which surround the side surface of the ridge monotonically increases in the direction away from the main surface (figs. 1A-1B; pars. 0015 and 0017-0018); the side surface of the ridge connects, at a root thereof, to the main surface via a second curved surface; and a radius of curvature of the second curved surface is greater than a radius of curvature of a portion at which the upper surface of the ridge connects to the side surface of the ridge (figs. 1A-1B: the radius of curvature at the bottom of the rods is greater than that of the top corners of those rods).
Regarding claim 6, Ouyang in view of Kildal and Schlesinger teaches the method of claim 3 as detailed above, and Ouyang further discloses that the forming the plating layer includes forming an electrically-conductive plating layer on the side surface of the ridge and the upper surface of the ridge; and a thickness of a portion of the plating layer that covers the upper surface of the ridge is greater than a thickness of a portion of the plating layer that covers the main surface of the intermediate work located between a root of the ridge and rods that are adjacent to the ridge (annotated fig. 1B, below). 

    PNG
    media_image1.png
    341
    688
    media_image1.png
    Greyscale
Regarding claim 7, Ouyang in view of Kildal and Schlesinger teaches the method of claim 1 as detailed above, and Ouyang further discloses that the intermediate work includes a ridge (another of 102) extending along the main surface (fig. 1A); the ridge includes an upper surface (top, as viewed) on an apex thereof, the upper surface being flat and stripe-shaped (figs. 1A-1C); a side surface of the ridge is surrounded by at least some (two of 108 and one of 102) of the plurality of rods; and a distance between the side surface of the ridge and the side surface of each of the rods which surround the side surface of the ridge monotonically increases in the direction away from the main surface (figs. 1A-1B; pars. 0015 and 0017-0018); the side surface of the ridge connects, at a root thereof, to the main surface via a second curved surface; 83a radius of curvature of the second curved surface is greater than a radius of curvature of a portion at which the upper surface of the ridge connects to the side surface of the ridge (figs. 1A-1B); the forming the plating layer includes forming an electrically-conductive plating layer on the side surface and an upper surface of the ridge (fig. 1B; par. 0015); and a thickness of a portion of the plating layer that covers the upper surface of the ridge is greater than a thickness of a portion of the plating layer that covers the main surface of the intermediate work located between a root of the ridge and rods that are adjacent to the ridge (annotated fig. 1B, above).
Regarding claim 8, Ouyang in view of Kildal and Schlesinger teaches the method of claim 1 as detailed above, and Ouyang further discloses that each of the plurality of rods includes a flat upper surface (fig. 1B); the side surface of each of the plurality of rods connects, at a root thereof, to the main surface via a first curved surface; a radius of curvature of the first curved surface is greater than a radius of curvature of a portion at which an upper surface of each of the plurality of rods connects to the side surface (figs. 1A-1B); the intermediate work includes a ridge (another of 102) extending along the main surface (fig. 1A); the ridge includes an upper surface (top, as viewed) on an apex thereof, the upper surface being flat and stripe-shaped (figs. 1A-1C); a side surface of the ridge is surrounded by at least some (two of 108 and one of 102) of the plurality of rods; and a distance between the side surface of the ridge and the side surface of each of the rods which surround the side surface of the ridge monotonically increases in the direction away from the main surface (figs. 1A-1B; pars. 0015 and 0017-0018).
Claims 9-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Ouyang as in claim 1, further in view of Molloy (US 2,826,524).
Regarding claim 9, Ouyang in view of Kildal and Schlesinger teaches all of the elements of the current invention as detailed above with respect to claim 1. The modified Ouyang, however, does not appear to teach that the intermediate work is placed with an attitude such that, when immersed in the plating solution, the main surface extends in a direction which is parallel to the direction of gravity or which forms an angle of 45 degrees or smaller with the direction of gravity.
Molloy teaches that it is well known to perform a related method of manufacturing a radio frequency member (waveguide), including providing an intermediate work (11, 21); forming an electrically-conductive plating layer by immersing the intermediate work in a plating solution (figs. 1a-1d; col. 2, lines 22-44); and wherein the intermediate work is placed with an attitude such that, when immersed in the plating solution, the main surface (front face, indicated by arrow from “11” and “21”, as viewed) extends in a direction which is parallel to the direction of gravity or which forms an angle of 45 degrees or smaller with the direction of gravity (figs. 1d, 1h and 2b).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Ouyang to incorporate the immersion angle of Molloy. Though Kildal and Schlesinger are silent as to the dipping angle for the workpiece, Molloy simply serves to demonstrate that this was a routine matter in the prior art methods. There is no indication that any special steps were devised or that any surprising results came from the use of the old methods of Ouyang and Kildal with the known technique of immersing the workpiece vertically. This step is held to be implicit by Kildal and Schlesinger and would have been performed with reasonable expectation of success by PHOSITA. 
Regarding claim 10, Ouyang in view of Kildal and Schlesinger teaches all of the elements of the current invention as detailed above with respect to claim 1. Ouyang further discloses that the intermediate work includes a ridge extending along the main surface; the ridge includes an upper surface on an apex thereof, the upper surface of the ridge being flat and stripe-shaped; a side surface of the ridge is surrounded by at least some of the plurality of rods; a distance between the side surface of the ridge and the side surface of each of the rods which surround the side surface of the ridge monotonically increases in the direction away from the main surface; 85the side surface of the ridge connects, at a root thereof, to the main surface via a second curved surface; a radius of curvature of the second curved surface is greater than a radius of curvature of a portion at which the upper surface of the ridge connects to the side surface of the ridge; the forming the plating layer includes forming an electrically-conductive plating layer on the side surface and the upper surface of the ridge; a thickness of a portion of the plating layer that covers the upper surface of the ridge is greater than a thickness of a portion of the plating layer that covers the main surface of the intermediate work located between the root of the ridge and rods that are adjacent to the ridge (see rejection of claim 7, above). The modified Ouyang, however, does not apparently teach that the intermediate work is placed with an attitude such that, when immersed in the plating solution, the main surface extends in a direction which is parallel to the direction of gravity or which forms an angle of 45 degrees or smaller with the direction of gravity.
Molloy teaches the related method (in the same manner as detailed above with respect to claim 9), wherein the intermediate work is placed with an attitude such that, when immersed in the plating solution, the main surface extends in a direction which is parallel or substantially parallel to the direction of gravity or which forms an angle of about 45 degrees or smaller with the direction of gravity (figs. 1a-1d, 1h and 2b; col. 2, lines 22-44). Please refer to claim 9 regarding the rationale for combination of references.
Regarding claim 14, Ouyang in view of Kildal and Schlesinger teaches all of the elements of the current invention as detailed above with respect to claim 6. The modified Ouyang, however, does not appear to teach that an angle of contact of the plating solution with a surface of a portion of the intermediate work is greater than 0 degrees and smaller than 90 degrees.
Molloy teaches the related method (in the same manner as detailed above with respect to claim 9), wherein an angle of contact of the plating solution with a surface (end faces of 11) of a portion of the intermediate work is greater than 0 degrees and smaller than 90 degrees (fig. 1d). Please refer to claim 9 regarding the rationale for combination of references.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Ouyang as in claim 1, further in view of Vilkaitis (US 3,940,718).
Regarding claim 12, Ouyang in view of Kildal and Schlesinger teaches the method of claim 1 as detailed above. The modified Ouyang, however, apparently does not teach that the interval between the side surface of one of the plurality of rods and the side surface of another rod that is adjacent to the one rod is less than 2 mm.
Vilkaitis teaches that it is well known that the interval between the side surface of one of the plurality of rods and the side surface of another rod that is adjacent to the one rod is less than 2 mm (0.0040 inches is less than 2mm) (col. 3, lines 31-32).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the rods having a spacing of less than 2mm, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Moreover, it is not clear that the dimensional spacing of Kildal was any different than that claimed, and the effect of the product of Kildal is the same as that of the claims, namely to provide a waveguide device intended to be a radio frequency confinement device, and as such, determining the preferred size and spacing would have been a routine matter for PHOSITA based upon the intended frequency or frequencies to be confined or limited.
Regarding claim 13, Ouyang in view of Vilkaitis teaches the method of claim 1 as detailed above. Ouyang further discloses that the side surfaces of each of the plurality of rods is connected, at a root thereof, to the main surface via a first curved surface; a radius of curvature of the first curved surface is greater than a radius of curvature of a portion at which an upper surface of each of the plurality of rods connects to the side surface; the intermediate work includes a ridge extending along the main surface; the ridge includes an upper surface on an apex thereof, the 87upper surface of the ridge being flat and stripe-shaped; a side surface of the ridge is surrounded by at least some of the plurality of rods; a distance between the side surface of the ridge and the side surface of each of the rods which surround the side surface of the ridge monotonically increases in the direction away from the main surface (see claims 2-8, above). Vilkaitis further teaches that it is well known that the interval between the side surface of one of the plurality of rods and the side surface of another rod that is adjacent to the one rod is less than 2 mm (0.0040 inches is less than 2mm) (col. 3, lines 31-32). Please refer to claim 12, above, regarding rationale for combination of references.
Response to Arguments
The Applicant has amended claims 9, 10 and 12-14 in response to the 112(b) rejections of the Non-Final Rejection. Accordingly, the 112(b) rejections are vacated.
Applicant’s “arguments” on pages 11-13 are not arguments on the merits, but instead represent a reprinting of the previous rejection and a reinterpretation of the prior art. As there are no evidentiary arguments included in those sections, these assertions are not compelling. 
The Applicant’s actual arguments on the merits begin in the final paragraph of page 13 and continue into page 14. Applicant has asserted that: 
“Applicant's claim 1 currently requires that (a) an electrically-conductive plating layer is provided on a main surface of an intermediate work which is shaped as a plane or a curved surface and also a side surface of a plurality of rods, and (b) the plurality of rods define at least a portion of the waffle iron structure of a radio frequency member of a radio frequency confinement device. With respect to (a), there is no portion of the plating layer 122 of Ouyang et al. which is defined on a main surface of an intermediate work which is shaped as a plane or a curved surface (e.g., there is no portion of the plating layer 122 on the surface of the composite layer 104). Further, there is no portion of the plating layer 122 provided on any surface of the dielectric 108 of Ouyang et al. With respect to (b), Ouyang et al. merely teaches forming conductor traces in a laminar structure, such as a printed circuit board or thin-film stack. There is absolutely no teaching or suggestion of any radio frequency confinement device or waffle iron structure of a radio frequency member as required by Applicant's claimed invention. Instead, the structure of Ouyang et al. is a printed circuit board or thin-film stack including low-dielectric-loss substrates for reducing link loss at high data rates.”

Respectfully, the Examiner disagrees with these assertions. Regarding “(a)”, the plating layer of Ouyang touches the top surface of layer 104 at the base of each of 102, thus anticipating the argued limitation. With respect to “(b)” the claim preamble discloses an intended use of the formed product, however there is no nexus of connection at all between the intended “producing a radio frequency member of a radio frequency confinement device” and the actual steps of the method of the claim. That is, there is nothing in the explicitly recited steps of claim 1 which differentiates the formed product from that of Ouyang, thus Ouyang anticipates the limitations of the claimed method as detailed above and previously. Further, the purported “waffle iron structure” of the preamble is also never formed in the claim, as the currently amended claim language uses a broadening hedge term which is not the same as “forming a waffle iron structure” or the like. The claim actually recites: “the plurality of rods define at least a portion of the waffle iron structure”. First it is noted that “waffle iron structure” is not an industry term, and apparently is only used by the Applicant. Secondarily, a “portion” of a “waffle iron structure”, though not necessarily indefinite, is very broad. As long as the prior art discloses that there are “a plurality of rods” having the shape defined in the claim, the prior art anticipates “a portion of the waffle iron structure”, because a “portion” can be any degree or amount of the purported structure; e.g. a sidewall, a plurality of walls, a floor or any combination thereof. If the Applicant actually wished to define the waffle iron structure as a three-dimensional array or the like, they could have recited as much in the claim. Instead, the applicant chose to recite that the rods only define some nebulous “portion” of the waffle iron structure. Accordingly, Ouyang discloses the argued elements of the claim, as detailed above.
Further, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The arguments regarding Vilkaitis as previously applied to claim 1 are moot, as that reference is no longer relied upon to teach the argued limitations and is not used in rejection of amended claim 1.
The remaining arguments against Ouyang and Vilkaitis are directed to the same points made in the above discussed arguments and are not compelling for the same reasons as detailed above.
Subsequently, Applicant has argued that Molloy does not cure the purported deficiencies of Ouyang and Vilkaitis. This is not compelling because Molloy is not relied upon to teach the argued elements of claim 1.
Allowable Subject Matter
Claim 11 remains objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not reasonably teach the limitations of antecedent claims 1 and 8, in conjunction with performing an injection molding to provide the intermediate work being made of a resin; such that dies which are used in the injection molding include: 86one or more side surface dies defining an air gap including an inner peripheral surface of a same shape as the side surface of the ridge; and one or more end surface dies including a surface of a same shape as the upper surface of the ridge; and the injection molding is performed while an end of the air gap defined by the one or more side surface dies is occluded by the one or more end surface dies.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gotoh et al. (US 2001/0052832 A1) teaches at least the newly amended claim limitations, wherein a radio frequency confinement device (abstract) is formed, having a “waffle iron structure” (fig. 1: top of 41); such that an electrically conductive layer is formed on a planar surface (top of 44 and interior of 52), defining rods (cavities, 51, are plated in rod shape); wherein the rods are plated by immersion; and wherein the plurality of rods define at least a portion of a waffle iron structure (fig. 1; par. 0067).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Primary Examiner, Art Unit 3729